Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites “a display comprising a pH measurement result”. It is unclear how a display can comprise a measurement result. For purposes of examination, it will be understood to be a display capable of displaying/outputting a pH measurement result.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2010/0081964) in view of Feller (US 2016/0011216).
As to claims 1 and 6, Mark teaches a surgical apparatus for identification of cancer cells (Abstract, [0038]), the apparatus comprising: a display comprising a pH measurement result (130, [0047]); automation circuitry (120) comprising a processing unit in communication with a sensor (110, [0079]) and the display (Fig. 2). While Mark teaches a plurality of pH sensors ([0039]), it does not teach the structure recited. Feller teaches a BJT-pH sensor comprising an apparatus tip comprising a reference electrode (60) and a plurality of sensing surfaces (30), wherein each of the plurality of sensing surfaces is connected to a base of a bipolar junction transmitter device (15), wherein the BJT-device further comprises a collector (20) and an emitter (10), wherein the plurality of sensing surfaces comprises a conducting material ([0047]). It would have been obvious to one of ordinary skill in the art to modify Mark with Feller to utilize a specific type of sensor that is able to measure pH as it would have been obvious to try. 
As to claim 7, Feller teaches a cap and storage solution, wherein the cap covers the plurality of sensing surfaces (50) and holds the storage solution in proximity to the plurality of sensing surfaces (Fig. 1A)
As to claim 8, Feller teaches the sensing surfaces are comprised of TiN ([0045]).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2010/0081964) in view of Feller (US 2016/0011216), and further in view of Ellman (US 2016/0000514).
As to claim 2, while Mark teaches mechanisms for removing tissue ([0033]), the above combination does not necessarily teach a scalpel blade. Ellman teaches a surgical system in which a scalpel is built into a sensor system ([0089-0090]). It would have been obvious to modify the above combination with Ellman to enable finer control in removing tissue from the user.
As to claim 3, Ellen teaches that a device handle connected to the scalpel and sensor ([0089]). It would have been obvious to further modify the above combination with Ellen to allow for the user to easily handle the device.
As to claim 4, Ellen teaches a system in which forceps is built into a sensor system (Fig. 17, [0084]). It would have been obvious to modify the above combination with Ellen to allow for ease of manipulating the tissue as desired.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2010/0081964) in view of Feller (US 2016/0011216), and further in view of Govari et al. (US 2003/0004411).
As to claim 5, Govari teaches a device for performing a medical procedure on a tissue within the body (Abstract) incorporating display on the apparatus handle ([0052]). It would have been obvious to modify the above combination with Govari to allow for ease of communicating certain information to user, without necessitating the user frequently turn their head elsewhere to view the information while performing a medical procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        6/12/22